  
                          Case 2:21-cv-00142-JCC     Document 12 Filed 02/11/21 Page 1 of 3




       1

       2

       3

       4                                                                  The Honorable John C. Coughenour

       5

       6                                     UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON
       7                                              AT SEATTLE
       8     NORTHWEST GROCERY                                  No. 2:21-cv-00142-JCC
             ASSOCIATION, an Oregon non-profit
       9     organization, the WASHINGTON FOOD
             INDUSTRY ASSOCIATION, a                            DECLARATION OF MICHAEL
      10     Washington non-profit corporation,                 SANDBERG IN SUPORT OF
                                                                PLAINTIFFS’ MOTION FOR
      11                               Plaintiffs,              PRELIMINARY INJUNCTION
             v.
      12
             CITY OF SEATTLE, a charter municipality,
      13
                                       Defendant.
      14

      15

      16             I, Michael Sandberg, declare and state as follows:

      17             1.       I am the Owner and Operator of the Grocery Outlet located 3020 NE 127th St,

      18     Seattle, Washington, known as the Lake City Store I have held this position for approximately

      19     four years, and am competent to make this declaration based on my personal knowledge and

      20     information I have learned through my position.

      21             2.       Grocery Outlet stores are grocery stores that offer discounted, overstocked, and

      22     closeout products from name brand and private label suppliers, as well as fresh bread, meat, and

      23     dairy. Our stores are small relative to others in our industry, but just over the 10,000 square foot

      24     minimum listed as a qualifying store. The Lake City Grocery Outlet is 12,500 square feet. Other

      25     Grocery Outlets are of similar size. Grocery Outlets have a unique business model, but I

      26
             DECLARATION OF MICHAEL SANDBERG IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION - 1
             (2:21cv-00142-JCC)
                                                                                             STOEL RIVES LLP
                                                                                                  ATTORNEYS
                                                                             600 University Street, Suite 3600, Seattle, WA 98101
             sf-4427065                                                                    Telephone 206.624.0900
  
                          Case 2:21-cv-00142-JCC     Document 12 Filed 02/11/21 Page 2 of 3




       1     understand that it would be subject to the Seattle Hazard Pay for Grocery Employees Ordinance

       2     (the “Ordinance”).

       3             3.        The Lake City Grocery Outlet schedules approximately 660 hours per week. It

       4     have twenty-two (22) employees with an average of 30 hours per employee per week. The

       5     hazard pay increase of four dollars will cost the Lake City Store an additional $10,000 per month

       6     in labor costs. The store does not make nearly that much on a monthly basis. Paying the

       7     mandatory hazard pay will cause the Lake City Store to go into the red.

       8             4.       As I understand it, stores cannot reduce employee compensation because of the

       9     increased costs imposed by the Ordinance. This ordinance will cause the store to operate at a

      10     negative cash flow that cannot be sustained.

      11             5.       I declare under penalty of perjury under the laws of the United States of America

      12     and the State of Washington that the foregoing is true and correct.

      13

      14     SIGNED this 11th day of February, 2021.

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
      26
             DECLARATION OF MICHAEL SANDBERG IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION - 2
             (2:21cv-00142-JCC)
                                                                                             STOEL RIVES LLP
                                                                                                  ATTORNEYS
                                                                             600 University Street, Suite 3600, Seattle, WA 98101
             sf-4427065                                                                    Telephone 206.624.0900
                  Case 2:21-cv-00142-JCC Document 12 Filed 02/11/21 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2          I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address

 3   is 425 Market Street, San Francisco, California 94105-2482. I am not a party to the within

 4   cause, and I am over the age of eighteen years.

 5          I further declare that on February 11, 2021, I served a copy of:

 6                     DECLARATION OF MICHAEL SANDBERG IN SUPORT
                       OF PLAINTIFFS’ MOTION FOR PRELIMINARY
 7                     INJUNCTION
 8

 9               BY ELECTRONIC SERVICE [Fed. Rule Civ. Proc. rule 5(b)] by electronically
                  mailing a true and correct copy through Morrison & Foerster LLP's electronic mail
10                system to the e-mail address(es) set forth below, or as stated on the attached service
                  list per agreement in accordance with Federal Rules of Civil Procedure rule 5(b).
11

12                                   City of Seattle
                                     Monica Martinez Simmons, MMC
13                                   City Clerk
                                     600 4th Ave., 3rd Floor
14                                   Seattle, Washington 98104
                                     LAW_Service@seattle.gov
15

16
            I declare under penalty of perjury that the foregoing is true and correct.
17
            Executed at Chicago, Illinois, this 11th day of February, 2021.
18

19

20
                      Kristin M. Marttila                               /s/ Kristin M. Marttila
21
                            (typed)                                           (signature)
22

23

24

25

26
     DECLARATION OF MICHAEL SANDBERG IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 3
     (2:21cv-00142-JCC)
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427065                                                                       Telephone 206.624.0900
